Per Curiam.
Respondent was admitted to practice by this Court in 1991 and maintains a law office in Michigan where he *696is also admitted. Respondent was suspended in 1998 for attorney registration delinquency (Matter of Attorneys in Violation of Judiciary Law § 468-a, 255 AD2d 827 [1998]) and was subsequently reinstated in 1999 (Matter of Blevins, 266 AD2d 696 [1999]).
Petitioner charges respondent with having engaged in conduct involving dishonesty, fraud, deceit and misrepresentation; conduct prejudicial to the administration of justice; conduct adversely reflecting upon his fitness as an attorney; failure to comply with the attorney registration requirements of Judiciary Law § 468-a; and failure to cooperate with petitioner. As the result of respondent’s failure to file an answer to the petition of charges, petitioner now moves for a default judgment. Respondent opposes the motion and submits a proposed answer to the petition. Initially, we note that respondent does not provide a sufficient explanation for his default in filing a timely answer. However, the decision to grant a default judgment requires a review of the proof submitted by petitioner in order to determine whether to find respondent guilty of some or all of the charges (see Matter of Farrington, 270 AD2d 710 [2000]).
In mitigation, respondent claims that he has not been dishonest or fraudulent in his conduct in that he was unaware that his initial attempt to pay his delinquent registration fees in 1999 resulted in the return of his check for insufficient funds. We note that respondent has recently registered and paid all biennial registration fees due and owing.
Under the circumstances, we conclude that petitioner’s motion should be granted, respondent should be found guilty of the charges set forth in the petition except insofar as it alleges a violation of Code of Professional Responsibility DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4]), and he should be censured.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion for a default judgment is granted, and respondent is found guilty of professional misconduct as set forth in the charges and specifications of the petition except insofar as charge I alleges a violation of DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4]); and it is further ordered that respondent is censured.